NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed April 1, 2021 have been received and considered by Examiner.
New claims 11 and 12 presented in the Amendment filed April 1, 2021 have been received and considered by Examiner.

Notes on Claim Interpretation
Examiner notes that Applicant has provided a definition of the claim term "crystalline block composite” in Applicant’s specification as originally filed (in paragraph 0118 of Published Application 2020/0353723). It is:
The term "crystalline block composite" (CBC) (including the term "crystalline block copolymer composite") refers to a composite comprising three parts: a crystalline ethylene based polymer (CEP), a crystalline alpha-olefin based polymer (CAOP), and a block copolymer having a crystalline ethylene block (CEB) and a crystalline alpha-olefin block (CAOB), wherein the CEB of the block copolymer is the same composition as the CEP in the block composite and the CAOB of the block copolymer is the same composition as the CAOP of the block composite. The three parts are present together as one component. Additionally, the compositional split between the amount of CEP and CAOP will be the same as that between the corresponding blocks in the block copolymer. The block copolymers can be linear or branched. More specifically, each of the respective block segments can contain long chain branches, but the block copolymer segment is substantially linear as opposed to containing 
Paragraph 0118 of Published Application 2020/0353723.

Because Applicant has provided a definition for the claim term "crystalline block composite” in Applicant’s specification, and because claim 1 includes the claim term "crystalline block composite”, claim 1 includes all of the requirements of this definition of "crystalline block composite” in paragraph 0118 of Applicant’s Published Application 2020/0353723 for the claimed "crystalline block composite (CBC)”.

Examiner notes that the claim terms "ethylene-based polymer" and "propylene-based polymer" are defined in Applicant’s specification as originally filed:

An "ethylene-based polymer" and like terms is an olefin-based polymer that comprises more than 50 weight percent polymerized ethylene monomer (based on the total amount of polymerizable monomers). 
Paragraph 0022 of Published Application 2020/0353723.

A "propylene-based polymer" is a polymer that contains more than 50 weight percent polymerized propylene monomer (based on the total amount of polymerizable monomers) and, optionally, may contain at least one comonomer.
Paragraph 0048 of Published Application 2020/0353723.

Examiner notes that claim 5 was not rejected under 35 U.S.C. 112(d) because the language of claim 5 narrows the scope of compositions recited via the claim term "crystalline block composite”, at least because the crystalline ethylene polymer (CEP) of the "crystalline block composite” is required to comprise at least 90 mol% polymerized ethylene by the language of claim 5.

WITHDRAWN OBJECTIONS
The objection to claim 1 has been withdrawn due to Applicant’s amendment in claim 1 in the Amendment filed April 1, 2021.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 3, 4, 9 and 10 has been withdrawn due to Applicant’s amendments in claims 3, 4 and 9 in the Amendment filed April 1, 2021.

Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a retort pouch as claimed having all structural and compositional limitations. No reference or combination of references would have taught or suggested to one of ordinary skill in the art at the time of the filing of the application a retort pouch having all three layers of the claimed compositions for each layer, including the core layer comprising the blend of the three claimed polymers including the particular "crystalline block composite". See Note on Claim Interpretation above regarding Applicant’s definition of the claim term "crystalline block composite". Because Applicant has provided a definition for the claim term "crystalline block composite” in Applicant’s specification, and because claim 1 includes the claim term "crystalline block composite”, claim 1 includes all of the requirements of this definition of "crystalline block composite” in paragraph 0118 of Applicant’s Published Application 2020/0353723 for the claimed "crystalline block composite (CBC)”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782